09104-055

4
‘

 

Case 4:19-cv-01056-MWB-MA Document 1 Filed 06/21/19 Pagelof5
- FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

_IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT O¥-PENNSYLVANIA

 

(Iaraate Number)

Neal Benjamin

a4 26 fe

 

{Name of Plain) : q' { Q—-(Y—- —| O Se. 7

 

 

 

Federal Correctional Complex Allenwood- Low , Ca

PO ,Box 1000/White Deer, PA 17887. . (Case Number)
(Address of Plaintiff) :

~ ‘COMPLAINT

U.S. Sentencirig Commission

“WS.

 

cL

ii.

 

t

. (Names of Defendaats)

' Previous Lawsuits

AL

'Extaxastion of Administrative Remedies

A.

E you have filed any other lawsuits in federal court while a prisoner please list the caption

assigned:

ds there a grievance procedure available at your institution?

~ Commission.

oe oe 60 Oe me oe oes

 

TO BE VILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS |
28 U.S.C. § 1331 - FEDERAL OFFICIALS

and case number including year, as well as the name of the judicial officer to whom it was

In the United States District Court for the Northern District of West Virginia

 

(ELKINS )/Civil Action No. 2:18 CV-26 (Judge Bailey)

 

 

 

_ Yes x No

LS v

Have you filed a grievance concerning the facts relating to this complaint?
___. Yes _X No

If your answer is no, explain why not This lawsuit is against the US Sentencing

 

 

Xs the grievance process completed?” “Yas No |

a ere

 
. Case 4:19-cv-01056-MWB-MA Document 1 Filed 06/21/19 Page 2 of5
- Wis Defendants
(in Item A below, place the full name of the defendant in the first blank, his/her official position in.

the second blank, and his/her place of employment in the third blank. Use item B for the names,
positions and places. of employment of any additional defendants.)

‘A Defendant _Més. Smith _ ee _ _._._ is employed
;

as D.D.S _at_FCI Gilmer...

B. - Additional defendants N/A

 

 

 

IV.. Statement of Claim
|
|
if ‘State here as briefly as possible the facts of your case. Describe how each defendant is involved,

including dates and places. Do not give any legal arguments or cite any cases or statutes. Attach
extra sheets if necessary.)

hob The United States Sentencing Commission promulgated -law namely (First Step
Acti.of 2018) that prevents Plaintiff from equal treatment for sentencing

i relief for crack cocaine that violates Plaintiff's Equal Protection Rights

4inder the: Fifth Amendment,
(See attached)

2. The First Step Act, unequal crack cocaine treamtment law holds Plaintiff
under the old crack cocaine racially discriminatory sentencing regime that
is a violation of Plaintiff's Equal Protection rights under the Fifth

Amendment.

 

 

 

 
 

Case 4:19-cv-01056-MWB-MA Document1 Filed 06/21/19 Page 3 of 5

TV. Statement of Claim
ATTACHMENT (Continued)

#1) The First Step Act of 2018 expressly provides sentencing relief for Defendant
subject to Mandatory Minimum crack cocaine penalties pursuant to 24 USC §841(b)(1)(A) .
_ and 841(b)({1)(B), but no relief for penalties pursuant to 21 USC §841(b)(1)(c).

97-CR-133
1. Plaintiff was convicted and sentenced in the Western District Court of
Buffalo, New York. Plaintiff was convicted of Counts 1 and 3, charging Conspiracy
to Possess with Intent to Distribute Cocaine Base, Cocaine and Marijuana. The
quantities of the drugs were not submitted to the jury.

2. Count 3 charged that Plaintiff did Knowingly Possess with Intent to Distribute
a Quantity of Cocaine Base. Of great importance; the jury did not determine .
the quantity of drug.

3. The PSR proposed a base offense level based upon the officer estimate from

' 1994 to 1997, the amount of cocaine base. His estimate was 14 kilograms and set

the base offense level at 38. Plaintiff was sentenced for both counts for a total

of 30 years under 21 USC §841(b)(1)(c), on drug quantity alone. Plaintiff has now
been incarcerateed for 22 years to date. The First Step Act gives no relief to
Plaintiff because his jury did not find him guilty for a drug amount. Namely 5 grams
or more or 50 grams or more of cocaine base. Plaintiff must remain with no senetence
relief for an estimation of 14 kilograms of cocaine base.

 
 

Case 4:19-cv-01056-MWB-MA Document 1. Filed 06/21/19 Page 4 of 5

Ve" Relief

|. (State briefly exactly what you want the court tu do for you. Make: no Jegal arguments. Cite x no
. cases or statutes.)

1. __A. Plaintiff asks this Court to Order the United States Sentencing Commission.

to enact an emergency amendment to the First Step Act for Defendant's

sentence to larger amount ‘of crack cocaine under 21 USC §841(b)(1)(c).

' for sentencing relief.

p._ $1,000,000 dollars in damages to he paid to Plaintiff by the

: ,
United States Sentencing Commission for violating his Equal: Protection Rights.

under the Fifth Amendment .

 

$1,000,000 dollars in damages to be paid to Plainfiff by the United States

 

 

 

 

 

, 2
Sentencing Comission for racial discrimination
|
Signed thi “2-day of wae. lE, BO/P_,-

 

 

; : (Signature of Plaintiff}—

I declare under penalty of perjury that tae foregoing is true and correct.

(Signature of Plamtiff} <<

  

 

bo. 20/9
' (Date) ae

 
 

01056-MWB-

- CV-

:19

*

Case 4

 

Ayres

Lo
.
Oo
Lo
o
>
©
Oo
os
a
—.
od
N
ow
oS
Oo
Do
@
i
4
_
Cc
o
E
SS
oO
o
Qa
<<
=

 

Speci

sat

iterial;fo
yp Weel,

fe thé writer:enclo

rwatdi

an

étte

forhit formati

gito: addréss:plé

f

a

EVER USA
MH aTdund

ity:Cortecti

ae th au:

 

=P ote

i ee

rhas:neitherbeén*

oes

‘the: writer raisesa:
Met pee at

ith
Up Mays

Piet Ie

. vA

2
Pe

wes fen ees A
s¢s.correspon

meat abr a ay

: 4 é

igre Rae

thelabove-arti

aya tl
wr gh

©09104-0

Peter J Weish

235 N Washington AVE
Scranton, PA 18501
United States

e-procedures'forfor.

cSuihs

4

ee he

PERU

 

weet SVE 1”

mer LT a
oti treet cage Th gt ep et cet Be

Tat eh,
nr FE

 

 

 

 

 
